DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 6,285,286 to Tyren et al.
Tyren et al. disclose a method for operating a security tag (10), comprising: causing a plunger (22) of the security tag to engage a latch (29a and 29b) of the security tag; preventing, by an anti-defeat structure (36) of the security tag, a disengagement between the plunger and the latch when an impact force is applied to the security tag; and allowing, by the anti-defeat structure, the plunger to disengage the latch when a magnetic field is applied to the security tag (column 5, lines 39-65), as in claim 1.

	Tyren et al. further disclose the impact spring is in a compressed state when the energy is being absorbed by the anti-defeat structure, and transitions from the compressed state to an uncompressed state when the anti-defeat structure releases the energy (column 5, lines 39-65), as in claim 6, wherein the impact spring causes the impact mass to apply a pushing force to the plunger as the energy is being released by the anti-defeat structure (column 5, lines 39-65), as in claim 7, and the pushing force causes the plunger to travel towards the latch and remain engaged with the latch despite the application of an impact force (column 5, lines 3-38), as in claim 8.
	Tyren et al. additionally disclose the anti-defeat structure allows the plunger's disengagement from the latch when the magnetic field is being applied to the security tag by absorbing energy while the plunger is being attracted to a magnetic field source (column 5, lines 39-65), as in claim 9, wherein the anti-defeat structure allows the plunger to travel a first distance in a direction away from the latch when the magnetic field is being applied to the security tag, and a second distance in a direction away from the latch when the impact force is being applied 

	Tyren et al. also disclose a security tag (10), comprising: a latch (29a and 29b); a plunger (22) that is caused to engage the latch; and an anti-defeat structure (36) that prevents a disengagement between the plunger and the latch when an impact force is applied to the security tag, and allows the plunger to disengage the latch when a magnetic field is applied to the security tag (column 5, lines 39-65), as in claim 11.
	Tyren et al. further disclose the anti-defeat structure prevents the plunger's disengagement from the latch when an impact force is applied to the security tag by absorbing energy due to the impact force and releasing the energy to provide a reactionary impulse force in a direction towards the latch (column 5, lines 3-23), as in claim 12, wherein the reactionary impulse force causes the plunger to be pushed in a direction towards the latch prior to when the plunger travels out of the latch as a result of the impact force (column 5, lines 3-23), as in claim 15, as well as the anti-defeat structure comprises an impact mass (26) that is resiliently biased towards the plunger by an impact spring (34), as in claim 14, and where the impact mass is disposed between the plunger and the impact spring, and is in contact with the plunger at all times (figures 1, 3 and 4), as in claim 15.
	Tyren et al. additionally disclose the impact spring is in a compressed state when the energy is being absorbed by the anti-defeat structure, and transitions from the compressed state to an uncompressed state when the anti-defeat structure releases the energy (column 5, lines 39-65), as in claim 16, wherein the impact spring causes the impact mass to apply a pushing force to the plunger as the energy is being released by the anti-defeat structure (column 5, lines 39-65), as 
	Tyren et al. also disclose the anti-defeat structure allows the plunger's disengagement from the latch when the magnetic field is being applied to the security tag by absorbing energy while the plunger is being attracted to a magnetic field source (column 5, lines 39-65), as in claim 19and where the anti-defeat structure allows the plunger to travel a first distance in a direction away from the latch when the magnetic field is being applied to the security tag, and a second distance in a direction away from the latch when the impact force is being applied to the security tag, the first distance being greater than the second distance (column 5, lines 24-65), as in claim 20.

Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive. In response to the argument that Tyren  does not disclose preventing, an anti-defeat structure of the security tag, a disengagement between the plunger and the latch when an impact force is applied to the security lag, the examiner respectfully disagrees.  Tyren discloses spring 36 as the release spring to actuate the plunger to place the anti-theft device in an unlocked condition; however, the release action only occurs when the spring is actuated and takes a second shape that is extended to allow release of a pin from the assembly.  When the spring is in an unactuated position, it does not apply force to the plunger, thus maintaining the lock position and preventing unauthorized separation of the latch.  Additionally, the anti-defeat assembly also .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
March 9, 2022